*554RESOLUCIÓN
Examinada la Moción en Contestación a Resolución, de 29 de octubre de 2006, presentada por el Colegio de Abogados de Puerto Rico, y la Moción Informando Estado del Caso, de 27 de octubre de 2006, presentada por el Procurador General, se concede la reactivación a la profesión de la abogacía del Ledo. Juan G. Soto Fonalledas.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Presidente Señor Hernández Denton no intervino.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo